UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2016 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-207096 ECO ENERGY TECH ASIA, LTD. (Exact name of Registrant as specified in its charter) Nevada 47-3444723 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Flat A, 15/F, Block 1, Site 7, Whampoa Garden, Hung Hom, Kowloon, Hong Kong (852) 91235575 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Indicate by check mark whether the registrant(1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (Exchange Act) during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and(2)has been subject to such filing requirements for the past 90days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o (Do not check if a smaller reporting company) Smaller reporting company Yesx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of the date of filing of this report, there were outstanding 20,650,000 shares of the issuer’s common stock, par value $0.001 per share. 1 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1 Consolidated Financial Statements F-1 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3 Quantitative and Qualitative Disclosures About Market Risk 10 Item 4 Controls and Procedures 10 PART II – OTHER INFORMATION 10 Item 1 Legal Proceedings 10 Item 1A Risk Factors 10 Item 2 Unregistered Sale of Equity Securities and Use of Proceeds 10 Item 3 Defaults Upon Senior Securities 11 Item 4 Other Information 11 Item 5 Exhibits 11 Signatures 11 2 PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Item Regulation S-X, Rule 10-01(c) Interim Financial Statements, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended March 31, 2016, are not necessarily indicative of the results that can be expected for the year ended December 31, 2016. 3 ECO ENERGY TECH ASIA, LTD AND SUBSIDIARIES INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the Three Months Ended March31, 2016 and 2015 CONTENTS Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets F-2 Condensed Consolidated Statements of Loss and Comprehensive Loss F-3 Condensed Consolidated Statements of Stockholders’ Deficit F-4 Condensed Consolidated Statements of Cash Flows F-5 Notes to Condensed Consolidated Financial Statements F-6toF-15 F-1 ECO ENERGY TECH ASIA LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Stated in US Dollars) March 31, December 31, (Unaudited) (Audited) ASSETS Cash $ $ Deposit and prepayment 34 Total Current Assets Property and equipment, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Accrued expenses $ $ Amount due to a director Mortgage loans - current portion Total Current Liabilities Mortgage loans - non-current portion Total Liabilities SHAREHOLDERS' DEFICIT Common stock ($0.001 par value; authorized 75,000,000 shares, 20,650,000 shares issued and outstanding at March 31, 2016 and December31, 2015) Additional paid-in capital Accumulated deficits ) ) Accumulated other comprehensive income Total Eco Energy Tech Asia, Ltd’s deficit ) ) Non-controlling interests ) ) Total Shareholders' Deficit ) ) Total Liabilities and Shareholders' Deficit $ $ See notes to condensed consolidated financial statements F-2 ECO ENERGY TECH ASIA LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS (Stated in US Dollars) For the Three Months Ended March 31, (Unaudited) (Unaudited) REVENUE $
